Order entered November 5, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00608-CR
                                       No. 05-18-00609-CR
                                       No. 05-18-00610-CR

                          BRANDON RASHAD BURTON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F17-00846-U, F17-55788-U & F16-51151-U

                                             ORDER
       We REINSTATE these appeals.

       When the reporter’s record was not timely filed, we abated for a hearing. Court reporter

Sasha Brooks then tendered the four volumes of reporter’s record. In the interest of expediting

these appeals and because the trial court has not yet held a hearing, we VACATE our October

23, 2018 order to the extent it orders the trial court to hold a hearing. We ORDER the four-

volume reporter’s record filed as of the date of this order.

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to the Honorable Stephanie Mitchell, Presiding Judge, 291st Judicial District
Court; Sasha Brooks, official court reporter, 291st Judicial District Court; and to counsel for the

parties.

           Appellant’s brief is DUE on or before December 3, 2018.

                                                      /s/    LANA MYERS
                                                             JUSTICE




                                                –2–